UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JERONE MCDOUGALD, Case No. 1116-cv»900
Plaintiff/Appellant
Dlott, J.
vs. Litkovitz, M.J.
JEREMY EACHES, et a].,
DefendantS/Appellees ORDER

This matter is before the Court on plaintiffs motions for leave to appeal informa
pauperis (Docs. 73, 74).
Plaintiff has not filed a notice of appeal in this c-ase. Therefore, plaintiffs motions are

DENIED.

IT IS SO ORDERED.

para QQM';€ m Xj/)§Q€d»z/OLA

Karen L. Litkovitz v
United States Magistrate Judge

